DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  The claim is dependent on itself.  For examination purposes, Examiner treats claim 7 as dependent on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janko et al (US 4,774,642).
Regarding claim 1, Janko discloses a light radiation emitting device comprising: at least one LED-type device 24 capable of generating a light radiation in a predefined wavelength range and comprising at least two electrical contact pads (portions of 58 in contact with conductive wires 62,64); a support (at least 60) delimited by opposite first and second defining together a thickness of the support, the support supporting at least one LED-type device 24 and at least one electrically conductive track; wherein the electric track is formed of conductive wires (62,64), all or part of the conductive wires having at least one contact portion (at slots 63) exposed towards at least one of the first and second sides of the support; wherein each of the contact pads of the LED-type device 24 is positioned opposite a contact portion of one of the conductive wires (62,64) and is electrically connected to the contact portion; wherein the LED-type device 24 is formed of a substrate 56 comprising at least one reception structure (top area for receiving LED chip or module 54) and at least one pair of connection structures 58, the reception structure receiving at least one LED chip or module, each connection structure 58 being formed of at least a first portion (portion of 58 under base 56 which necessarily connects with a respective electrode of LED 54) forming one block with a second portion (portion of 58 which contacts conductive wires 62,64), the first portion being electrically coupled to one of the electrodes of the LED chip or module 54, and the second portion forming one of the contact pads connected to one of the contact portions of one of the conductive wires 62,64 of the conductive track; wherein each conductive wire 62,63 is embedded, along its entire length, within the thickness of the 
Regarding claim 2, the support 60 in Janko is deformable in at least one deformation direction and wherein a portion of at least one of the conductive wires is positioned according to a pattern authorizing the deformation of the support and of the conductive track in the deformation direction with no breakage of the conductive wires (see generally Figure 1 which illustrates flexible nature of device; additionally see column 3, lines 30-52 and claim 2 which describe flexible nature).  
Regarding claim 7, the support in Janko is provided with at least one housing (at least housing areas 63) open on at least one of the sides of the support, the housing comprising at least one LED-type device 24 and at least the contact portions to which the LED-type device is connected (see at least Figures 1-3).
Regarding claim 8, the support in Janko can be formed of two substrates (substrate 60, in addition to either substrate 50, substrate 32 (see column 3, lines 55-56 which teaches substrate 32 may be a single elongated strip), or substrate 80) enclosing the conductive wires 62,64 and in that at least one of the two substrates comprises at least one recess (at least recess 63) authorizing the exposure of the contact portions, the LED device 24 being positioned inside of the recess (see at least Figures 1-3).  
Regarding claim 10, the conductive track in Janko comprises at least one resistor and/or one heat sink formed by at least one of the conductive wires 62,64 (see at least Figures 2-3; the electrically conductive wires 62,64 inherently receive and dissipate heat generated by LED 54 and distributed to the wires 62,64 via the connection structures 58).
Regarding claim 11, each conductive wire 62,64 in Janko is covered with an insulating sheath (at least insulating sheath formed by substrate 60), the contact portions connected to the contact pads of the LED luminous device 24 or to the 
Regarding claim 12, the device in Janko comprises a keying system configured to allow a correct positioning of the LED-type devices 24 on the support (at least slots 63 provide a keying system for proper positioning of LED devices 24 on the support, see at least Figures 2-3).  
Regarding claim 13, Janko discloses a printed circuit with at least one light radiation emitting device of claim 1 (see at least Figure 1-6 and column 3, line 15 through column 6, line 38).
Regarding claim 14, Janko discloses a method of manufacturing the light emitting device of claim 1, characterized in that it comprises: forming at least one conductive track in a support according to an interconnection pattern, the support (at least 60) being delimited by first and second opposite sides defining together a thickness of the support, all or part of the conductive wires (62,64) having at least one contact portion exposed towards at least one of the first and second sides of the support, wherein each conductive wire 62,63 is embedded, along its entire length, within the thickness of the support 60 from an embedment surface formed by the first or the second side of the support; wherein the contact portions of each conductive wire 62,64 are available to be electrically connected; forming at least one LED-type device 24 with a substrate 56 comprising at least one reception structure (top area for receiving LED chip or module 54) and at least one pair of connection structures 58, the reception structure receiving at least one LED chip or module, each connection structure 58 being formed of at least a first portion (portion of 58 under base 56 which necessarily connects with a respective 
Regarding claim 15, the method in Janko comprises forming on the support an area deformable in at least one deformation direction and wherein a portion of at least one of the conductive wires is positioned according to a pattern authorizing the deformation of the support and of the conductive track in the deformation direction with no breakage of the conductive wires (see generally Figure 1 which illustrates flexible nature of device; additionally see column 3, lines 30-52 and claim 2 which describe flexible nature).  
  
Response to Arguments
Applicant’s arguments filed February 26, 2021 with respect to the rejections in the previous Office Action have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the Janko reference set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875